DETAILED ACTION
This Non-Final Office Action is in response to amendments filed 4/29/2020.
Claims 1-20 have been canceled.
Claims 21-40 are new claims.
Claims 21-40 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/8/2020 has been considered by the examiner.
Key to Interpreting this Office Action
For readability, all claim language has been underlined.
Citations from prior art are provided at the end of each limitation in parentheses.
Any further explanations that were deemed necessary by the Examiner are provided at the end of each claim limitation.
The Applicant is encouraged to contact the Examiner directly if there are any questions or concerns regarding the current Office Action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-23, 26-30, 33-37, and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schunder (US 2012/0004841 A1), hereinafter Schunder.
Claim 21
Schunder discloses the claimed method (see Figures 3 and 5) comprising: 
determining, for a transportation request received from a subscriber device, a willingness to consider routes comprising multiple segments serviced by different transportation services (see ¶0060-0061, with respect to steps 200 and 202 of Figure 3, regarding that in response to a starting address and a destination point being received from user input, a user is presented with an option to receive a uni-modal route or a multi-modal route);
identifying, based on the willingness, a set of absolute constraints associated with the subscriber and a set of optimization constraints associated with the subscriber for generating routes comprising multiple segments serviced by different transportation services (see ¶0062-0063, regarding that the traveler selects the modes of transport to utilize and provides travel criteria, where the travel criteria is used to optimize the navigation route, as described in ¶0075, with respect to step 408 of Figure 5; ¶0067, regarding specific examples of travel criteria);
generating, for the transportation request and based on the absolute constraints and the optimization constraints, a route comprising a first segment serviced by a first transportation service and a second segment serviced by a second transportation service (see ¶0074-0075, regarding the generation of a multi-modal route based on the traveler criteria for the received route information); and 
providing the route to the subscriber device (see ¶0075, regarding that the multi-modal route is provided to the user via text, graphical images, or speed based messages in step 212 of Figure 3).  
The multi-modal route of Schunder inherently teaches a “first segment serviced by a first transportation service” and a “second segment serviced by a second transportation service,” in light of Schunder’s definition of multi-modal as including additional modes of transportation in order to get to a final destination, described in at least ¶0025.
Claims 22, 29, and 36
Schunder further discloses that determining the willingness comprises one or more of: receiving an indication of the willingness from the subscriber device (see ¶0061, regarding that the user selects the option through tactile or voice inputs to receive a multi-modal route).
Claims 23, 30, and 37
Schunder further discloses filtering the navigation routes according to traveler criteria in ¶0075, with respect to steps 406 and 408 of Figure 5, and therefore, further teaches: 
determining that a first route satisfies the set of absolute constraints associated with the subscriber; 
providing the first route to the subscriber device based on determining that the first route satisfies the set of absolute constraints; 
determining that a second route does not satisfy the set of absolute constraints associated with the subscriber; and 
refraining from providing the second route to the subscriber device based on determining that the second route does not satisfy the set of absolute constraints.
Specifically, when the multi-modal route is determined to be optimized according travel criteria in step 406, the “first route” is provided to the user, and when the multi-modal route is not determined to be optimized according to travel criteria in step 406, the “second route” is filtered from the results used to generate the multi-modal route in step 410.  Additionally, the “first route” may be interpreted as the results that are not filtered from the results used to generate the multi-modal route when the multi-modal route is not determined to be optimized according to travel criteria in step 406.
Claims 26, 33, and 40
Schunder further discloses that generating the route based on the absolute constraints and the optimization constraints comprises: 
determining that the absolute constraints indicate that the first segment is to be serviced by the first transportation service (see ¶0062, with respect to Figure 3, regarding that the traveler selects the modes of transport to utilize); and 
selecting the route from a plurality of routes based on determining that the route satisfies the absolute constraints (see ¶0075, with respect to step 410 of Figure 5, regarding the multi-modal route is generated from different combinations of multi-modal route possibilities determined in step 404).  
Claims 27 and 34
Schunder further discloses that the set of absolute constraints comprises one or more of an arrival time to arrive at a destination location, a maximum cost of transportation, a maximum amount of travel time, a maximum walking distance for the subscriber to walk between segments of a route, a maximum number of transfers between different transportation vehicles, or a maximum waiting time for transfers between segments (see ¶0067, regarding the traveler criteria includes travel time; ¶0071, regarding the ranking of the routes based on time, cost, distance, etc.).
Claim 28
Schunder discloses the claimed non-transitory computer readable medium (see ¶0014) comprising instructions that, when executed by at least one processor, cause a computing device (see Figure 2) to perform the method described in the rejection of claim 21.
Claim 35
Schunder discloses the claimed system (see Figure 2) comprising at least one processor (i.e. routing engine 100), and a non-transitory computer readable medium (see ¶0014) comprising instructions that, when executed by at least one processor, cause a computing device (see Figure 2) to perform the method described in the rejection of claim 21.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 24, 25, 31, 32, 38, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Schunder in view of Dutta et al. (US 2015/0345951 A1), hereinafter Dutta.
Claims 24, 31, and 38
Schunder does not further disclose determining levels of importance associated with optimization constraints within the set of optimization constraints, and weighting the optimization constraints within the set of optimization constraints according to their respective levels of importance. However, it is well known in the art to weigh user preferences according to their importance.
Specifically, Dutta discloses a similar method, in which a route that comprises sub-trips (similar to the multiple segments serviced by different transportation services taught by Schunder) is generated based on a set of preferences that include tolerance constraints (similar to the set of optimization constraints taught by Schunder) (see ¶0044), where the user may additionally specify weights to the different factors of the tolerance constraints according to their relevancy (i.e. levels of importance) (see ¶0027; ¶0086).
Since the systems of Dutta and Schunder are directed to the same purpose, i.e. generating a multi-modal route based on user preferences, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Schunder, so as to further determine levels of importance associated with optimization constraints within the set of optimization constraints, and weight the optimization constraints within the set of optimization constraints according to their respective levels of importance, in light of Dutta, with the predictable result of recommending routes based on parameters that are deemed “most important” to the user (¶0086 of Dutta).
Claims 25, 32, and 39
Schunder further discloses that generating the route based on the absolute constraints and the optimization constraints comprises: 
identifying a plurality of routes from a pickup location associated with the transportation request to a destination location associated with the transportation request (see ¶0074, with respect to step 404 of Figure 5, regarding the determination of different combination of multi-modal route possibilities, where the starting point may be related to a “pick up point,” as described in ¶0053-0054);
determining compatibilities of the plurality of routes with the optimization constraints (see ¶0075, regarding the determination of whether the navigation routes satisfy traveler criteria);
ranking the plurality of routes based on the compatibilities (see ¶0075, regarding that the navigation routes are ranked according to travel criteria); and 
selecting the route for the transportation request based on the ranking (see ¶0075, with respect to step 410 of Figure 5, regarding the presentation of the multi-modal route to the user).  
Schunder does not further disclose ranking the plurality of routes based on the weighting of the optimization constraints. However, it is well known in the art to weigh user preferences according to their importance, so as to properly select a route from a plurality of ranked routes.
Specifically, Dutta discloses a similar method, in which a route that comprises sub-trips (similar to the multiple segments serviced by different transportation services taught by Schunder) is generated based on a set of preferences that include tolerance constraints (similar to the set of optimization constraints taught by Schunder) (see ¶0044), where the user may additionally specify weights to the different factors of the tolerance constraints according to their relevancy (i.e. levels of importance) (see ¶0027; ¶0086). Dutta further discloses ranking a plurality of routes according to a trip score (see ¶0133, with respect to step 504 of Figure 5) that is determined based on the set of preferences that includes relevancy levels (see ¶0086, with respect to step 502 of Figure 5).
Since the systems of Dutta and Schunder are directed to the same purpose, i.e. generating a multi-modal route based on user preferences, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Schunder, so as to further rank the plurality of routes based on the weighting of the optimization constraints, in light of Dutta, with the predictable result of recommending routes based on parameters that are deemed “most important” to the user (¶0086 of Dutta).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766. The examiner can normally be reached Monday-Friday, 9 am-5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661